 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDUTD Corporation (Union-CardDivision),'Employer-PetitionerandUnitedElectrical,Radio & MachineWorkers of America (UE)UTD Corporation (Union-CardDivision)andUnitedElectrical,Radio& MachineWorkers of America (UE), Petitioner. Cases1-RM-636 and 1-RC-9340.June13, 1967DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer Robert C. Rosemere of the NationalLaborRelationsBoard.The Hearing Officer'srulings made at the hearing are free from prejudicialerrorand are hereby affirmed. The Employer-Petitioner, herein referred to as the Employer, andthe Petitioner in Case 1-RC-9340, herein referred toastheUnion, filed briefswhich have beenconsidered by the Board.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with these cases to a three-memberpanel.Upon the entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisidiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The parties are in agreement as to theappropriatenessofaunitof the Employer'sproduction and maintenance employees. They are indispute, however, as to the unit placement ofapprentices,leadmen,andwatchmen.TheEmployer, contrary to the Union, would includeapprentices and leadmen and exclude watchmen.2A. ApprenticesThe 25 apprentices are high school graduates,who, during a 4-year program, receive training atvarious operations throughout the plant. Most oftheir time is devoted to training in productionclassifications, during which they actually performproduction operations and are supervised by theforeman of the production department to which theyare assigned. The apprentices are hourly paid, arepaid for overtime, punch a timeclock, and receivethe same fringe benefits as do the productionemployees. Upon completion of the program, theapprenticesarerecognizedasjourneymenmachinists, although they may then be assigned toduties outside the unit.The Union would exclude the apprentices on theground that they are recruited and trained forpositions "outside of the bargaining unit." However,the record indicates that the purpose of the programis to train men who will be capable of performing avariety of functions throughout the plant, and thatmany of the apprentices are assigned to productionclassificationsupon completion of the program.Moreover, the Employer has a separate program fortraining college graduates for sales and managementpositions outside the unit.We find, therefore, that the interests andconditions of employment of the apprentices aresimilar to those of the unit employees. Although theyhave better prospects for advancement with theEmployer than do the employees who have not hadsuch training, this factor cannot change thecommunity of interest which the apprentices sharewith the production and maintenance employeesduring the 4-year training program.3We shallaccordingly include the apprentices in the unit.4B.WatchmenThe two watchmen, who are not armed, do notwear uniforms or badges, and are not authorized tomake arrests, periodically tour the plant during andafter working hours, checking for irregularities andpunching the watchman's clocks as they passcertain stations.When their tour is completed, theyspend some time at the main gate before beginningthe next tour. In the evening, the watchmen closeand padlock the plant gates, and thereafteremployees entering the plant must be admitted by awatchman. A watchman must determine whether anemployee leaving the plant with any of theEmployer's materials is authorized to do so, and, ifnot, he must report the infraction to the employee'ssupervisor.The watchmen do no janitorial orcustodial work.As it is clear that the watchmen are employed toenforce against the employees rules to protect theproperty of the Employer, we find that they are'The name of the Employer-Petitioner appears as amended atthe hearing' In 1953, the Board certified the United Steelworkers ofAmerica, not here involved, as the representative of theEmployer's production and maintenance employees in a unitwhich included apprentices and leadmen and excludedwatchmen The Steelworkers lost a decertification election in1956, and the employees involved have apparently not beenrepresented sincethat time'See General Electrtc Company,131 NLRB 100, 104-105'Although the record shows that the 1955 contract entered intoby the Employer and the Steelworkers excluded apprentices, theywere, as noted above, included in the unit by the 1953 Boardcertification165 NLRB No. 48 UTD CORPORATIONguards within the meaning of Section 9(b)(3) of theAct. Accordingly,we shall exclude the watchmenfrom the unit.C. LeadmenThere are approximately 700 employees in theproduction and maintenance unit and 42 admittedsupervisors: 7 second foremen, 17 foremen, 14 headforemen, 3 superintendents, and a works manager.There are 35 regular and 2 temporaryleadmen.Leadmen work in departments which include from 4to 25 employees. They distribute and check thequality of work, instruct new employees, set upmachinery, and do some production work. Ifcompletedwork does not meet the requiredstandards, the leadman might call this to theattentionof the employee who worked on theproduct, and note the defecton anerror slip for thepurpose of having a record of pieces that might laterbe removed from an order. Leadmen also performsuch routine functions as correcting clock andcontract cards, by which employees record theamountof time they are at work or on a particularjob, andpassing outchecks; and a few of themcompute piece rates for incentive workers byreferring to a chart prepared for this purpose.Although leadmen at present do less productionwork than they did formerly, their duties have notchanged significantly since 1953, when they wereincluded in the unit.During the day shift, foremen are present in theproduction departments. Although foremen are notpresent during the night shift, a "night supervisor,"who the record indicates is a head foreman, ispresent, and the day-shift foremen give the night-shift leadmen detailed instructions concerning thenight operations. Leadmen have told employees whowere away from their machines or talking to returnto work, but they refer to the admitted supervisorscasesofmore seriousmisconduct.Likewise,employees occasionally come to leadmen with workproblems, and, if routineinnature,such as aproblem with the functioning of a machine, theleadman disposes of it. More complicated or seriousproblems are referred to the foremen. AlthoughSeeCoreyBrothers, Inc ,162 NLRB 1253,Welsh Farms IceCream, Inc.,161 NLRB 748.Although employees have come to leadmen and requestedpermission to leave work early, and occasionally leadmen havegranted permission, without first seeking approval of a foreman,the sporadic exercise of such limited authority does not show theleadmen to be supervisors SeeCorey Brothers, Inc, supra, fn12'An election eligibility list, containing the names andaddresses of all the eligible voters, must be filed by the Employer347many leadmen express opinions to the admittedsupervisors concerning an employee's performance,usually in relation to the Employer's periodic meritrating system, any recommendations the leadmenmay make are subject to independent investigation,and, when disagreement occurs, the opinions of theadmittedsupervisorsprevail.Managementschedules separate periodic meetings for leadmenand for foremen, although occasionally a foremanwho misses his meeting might then attend aleadmen's meeting.Itwas stipulated at the hearing that leadmen donot engage in prehire interviewing, and the recorddoes not show that they have authority to hire,discharge, suspend, transfer, lay off, recall, promote,reward, discipline, settle grievances, or effectivelyrecommend action as to any of these matters.Although a leadman is paid 20 to 25 cents an hourmore than the highest paid employee in his assigneddepartment, he receives the same fringe benefits asdo the production employees, punches a timeclock,ishourly paid, and receives time and a' half forovertime.On the basis of the foregoing considerations andthe record as a whole, we find that the leadmen arenot supervisors within the meaning of the Act.Although they do appear to give some routinedirectionspertaining to the functions of thedepartment to which they are assigned, they do not,in our opinion, exercise independent judgment so asto constitute them supervisors within the meaning ofthe Act.-5 Therefore, we shall include them in theunit.Accordingly, we find that the following employeesconstituteaunitappropriateforcollective-bargaining purposes within the meaning of Section9(b) of the Act:All production and maintenance employees at theEmployer's Athol, Massachusetts, plant, includingapprenticesand leadmen, but excluding officeclericalemployees,professionalemployees,watchmen, guards, and all supervisors as defined inthe Act.[Text of Direction of Election6 omitted frompublication.]with the Regional Director for Region 1 within 7 days after thedate of issuance of this Direction of Election The RegionalDirector shall make the list available to all the parties to theelectionNo extension of time to file this list shall be granted bythe Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filedExcelsior Underwearlnc ,156 NLRB 1236